Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14a INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 UNIVERSAL POWER GROUP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: UNIVERSAL POWER GROUP, INC. 1720 Hayden Drive Carrollton, Texas 75006 (469) 892-1122 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD AT 10:00 A.M., CENTRAL DAYLIGHT TIME, TUESDAY, JULY 28, 2009 To the Shareholders: You are cordially invited to attend the Annual Meeting of Shareholders (the Meeting) of Universal Power Group, Inc., a Texas corporation (the Company), which will be held at the Westin Galleria - Dallas located at 13340 Dallas Parkway, 2 nd Floor, Dallas, Texas 75240 to consider and act upon the following matters, all as more fully described in the accompanying Proxy Statement: 1. To elect a board of directors to serve until the next annual meeting of the Companys shareholders or until their respective successors have been elected and qualified; 2. To ratify the appointment of independent auditors for fiscal year 2009; and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. Shareholders of record of the Companys Common Stock at the close of business on June 29, 2009, the record date set by the Board of Directors, are entitled to notice of, and to vote at, the Meeting and at any adjournment or postponements thereof. THOSE WHO CANNOT ATTEND ARE URGED TO SIGN, DATE, AND OTHERWISE COMPLETE THE ENCLOSED PROXY AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. ANY SHAREHOLDER GIVING A PROXY HAS THE RIGHT TO
